Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 10/08/2021.
In accordance with Applicant’s amendment, claims 1-3, 8-10, and 15-17 are amended and claims 5, 12, and 19 are canceled.  Claims 1-4, 6-11, 13-18, and 20 are currently pending.

Response to Amendment
The 35 U.S.C. §101 and §102(a)(1) rejection of claims 1-4, 6-11, 13-18, and 20 are maintained and have been updated below in response to applicant’s amendment.

Response to Arguments
Applicant’s amendments and supporting arguments (Remarks at pgs. 10-12) with respect to the §101 rejection of claims 1-20 have been considered, but are primarily raised in support of the new limitations added to independent claims 1/8/15 and therefore are believed to be fully addressed in the updated §101 rejection set forth below.
In response to Applicant’s suggestion (Remarks at pg. 11) that independent claims 1/8/15 are eligible for the same reasons as set forth in the analysis of Example 39 (training a neural network for facial detection) from the “Subject Matter Eligibility Examples” (published 01/07/2019) based on the assertion that “training a neural network” is considered eligible (Remarks at pg. 11), the Examiner respectfully disagrees.
In response, the Examiner emphasizes that the eligibility analysis provided for claim 1 of Example 39 does not indicate that eligibility hinges on “training a neural network.”  The Examiner does acknowledge that training a neural network, machine learning, and the like may be evaluated as additional elements if a judicial exception if recited in the claims during evaluation under Step 2A Prong 1.  However, with respect to Example 39, the analysis under Step 2A Prong 1 plainly found that the claim “does not recite any of the judicial exceptions….the claim does not recite any mathematical relationships, formulas or equations….the claim does not recite a mental process…the claim does not recite any method of organizing human activity…Thus, the claim is eligible because it does not recite a judicial exception.”  In contrast, when evaluated under Step 2A Prong 1, Applicant’s claims plainly set forth steps for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) under the “Certain Methods of Organizing Human Activity” abstract idea grouping, as discussed below in the §101 rejection.
Moreover, while claim 1 of Example 39 does involve training a neural network, this technique is performed for improvement of the technological process of digital facial image detection.  Although applicant’s claims involve training a transaction model using machine learning, the machine learning and model training are recited at a high level of generality and have not been shown to yield a technical improvement, but instead merely seek “to further enhance the transaction experience of a subsequent transaction initiated by the one or more users,” which directly pertains to the abstract idea itself, e.g., shopping for goods and/or services (Spec. at [0018]) or “obtaining a list of shipping tasks” (Spec. at par. [0104]), which are results devoid of technical improvement comparable to the digital facial image detection of Example 39.  Accordingly, Applicant’s reliance on the eligibility rationale of Example 39 is not persuasive.

Applicant’s arguments (Remarks at pgs. 13-15) with respect to the §102(a)(1) rejection of claims 1-20 have been considered, but are primarily raised in support of the new limitations and therefore are believed to be fully addressed in the updated §102(a)(1) rejection below, which provides additional citations to Thornton (US 2015/0220999) as evidence to support the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed method (claims 1-4 and 6-7), system (claims 8-11 and 13-14), and computer program product comprising a non-transitory computer-readable storage medium (claims 15-18 and 20) are directed to at least one of the eligible categories of subject matter under §101 (process, machine, and article of manufacture, respectively).  Accordingly, claims 1-4, 6-11, 13-18, and 20 satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) under the “Certain Methods of Organizing Human Activity” abstract idea grouping.  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
receiving data representative of historical transaction experiences, user behavior relating to the historical transaction experiences, and transaction experiences shared amongst entities associated with a social media network (The “receiving” step covers activity for managing commercial interactions (e.g., marketing or sales activities/behaviors) since the received data directly pertains to managing commercial interactions such as data from shopping/purchase receipts, see, e.g., par. [0018] of the Spec.  The “receiving” step also amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
executing machine learning logic to train one or more transaction models using the data as input, wherein training the one or more transaction models includes identifying purchasing patterns within the data and correlating the purchasing patterns with transactional information and physical actions taken by one or more users during transactions that generated the purchasing patterns (This step covers activity for managing commercial interactions (e.g., marketing or sales activities/behaviors) since the trained model directly pertains to managing commercial interactions such as inputting purchasing data and actions/behavior of users related thereto, e.g., consumers);
identifying, by the machine learning logic, one or more selected constraints for a current transaction according to the one or more transaction models (This step covers activity for managing commercial interactions (e.g., marketing or sales activities/behaviors) since the identified constraints identified directly pertain to managing commercial interactions such “various constraints related to transaction/shopping activities and/or purchase” as noted par. [0074] of the Spec.);
providing one or more actions to enhance a transaction experience of the current transaction initiated by the one or more users according to one or more selected constraints, wherein the one or more actions are inclusive of physical actions the one or more users are instructed to perform to enhance the transaction experience (The “providing” step is activity for managing commercial interactions (e.g., marketing or sales activities/behaviors) since it is covers activity and transactions associated with shopping/spending experiences of users (see, e.g., par. [0016] of Spec.) and sales related transactions and activities such as advertisements, sales, promotions, discounts and the like (see, e.g., par. [0018] of the Spec.).  The “providing” step also amounts to insignificant extra-solution output activity, e.g., displaying output to a user, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
using feedback from the transaction experience of the current transaction as input to retrain the one or more transaction models to further enhance the transaction experience of a subsequent transaction initiated by the one or more users (This step covers activity for managing commercial interactions (e.g., marketing or sales activities/behaviors) since the use of feedback to retrain the model is activity that directly pertains to managing commercial interactions such as providing updated purchase/transaction data into the model to be used for marketing/sales activity enhancement).
Independent claims 8 and 15 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claims 1, 8, and 15 recite the additional elements of a processor, executing machine learning logic, one or more computers with executable instructions, and computer program product comprising a non-transitory computer-readable medium.  The processor, one or more computers with executable instructions, and computer program product comprising a non-transitory computer-readable medium fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h).  Next, the machine learning logic for training/retraining a model is recited at a high level of generality and lacks any meaningful technical details or particular algorithm setting forth steps for carrying out any particular machine learning algorithm or providing any discernible technological improvement resulting therefrom, such as an improvement to the functioning of the computing device or some other technology.  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claims 1, 8, and 15 recite the additional elements of a processor, executing machine learning logic, one or more computers with executable instructions, and computer program product comprising a non-transitory computer-readable medium.  The processor, one or more computers with executable instructions, and computer program product comprising a non-transitory computer-readable medium fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention, suggesting that virtually any computing device under the sun can be used to implement the invention  (Specification at paragraph [0049] – “there is a computer system/server 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like”).  Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Next, the machine learning logic for training/retraining a model is recited at a high level of generality and lacks any meaningful technical details or particular algorithm setting forth steps for carrying out the machine learning or providing any discernible technological improvement resulting therefrom, such as an improvement to the functioning of the computing device or some other technology.  Furthermore, particularly when recited at such a high level of generality, machine learning techniques/logic are well-understood, routine, and conventional in the art.  See, e.g., Bhakta et al, US 2014/0195396 paragraph [0039]), noting that “machine learning algorithms that are currently well-known in the art.”  See also, Forman et al., US 2004/0024769 at paragraph [0012], noting that “machine learning algorithms include the well-known Nave Bayes and C4.5 algorithms, support vector machines.”  Accordingly, the machine learning does not add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-4 and 6-7, 9-11 and 13-14, 16-18, and 20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to recite limitations that are also directed to the abstract idea itself via steps/details directed to managing commercial interactions (e.g., marketing or sales activities/behaviors or business relations) and steps that can be performed in the human mind (which falls under the “Mental Processes” abstract idea grouping) along with the same additional elements (generic computing devices, machine learning) addressed in the independent claims, which does not add a practical application or significantly more to the claims.  Although claims 4/11 recite the additional steps/elements for capturing one or more images, this activity is insignificant pre-solution data gathering activity, which does not amount to a practical application (MPEP 2106.05(g)), nor add significantly more to the claims since this activity amounts to well-understood, routine, and conventional activity in the art.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornton et al. (US 2015/0220999, hereinafter “Thornton”).

Claims 1/8/15:  As per claim 1, Thornton teaches a method for using an intelligent transaction optimization assistant by a processor (paragraphs 385-386:  method of dynamically personalizing a reward, offer, or incentive; methods and systems described herein may be deployed in part or in whole through a machine that executes computer software…processor may be part of a server, cloud server…or other computing platform), comprising:
receiving data representative of historical transaction experiences, user behavior relating to the historical transaction experiences, and transaction experiences shared amongst entities associated with a social media network (paragraphs 44, 49, and 253:  e.g., gathering a past response to a savings opportunity indication and analyzing it, wherein the savings opportunity is based on both the analyzed transaction data and past response data; Gathering transaction data from the financial account of the user includes a past spend history; one embodiment, the redemption and the purchasing behavior of the pluralities of users is tracked 6760 for a period of time. The tracking may take place after the start of the campaign; data of past transactions of the users for the product or service of interest may be gathered and also analyzed or tracked in this manner; See also, paragraphs 40, 235-236, and 244-245:  savings opportunity is displayed in association with a statement of a user's financial account and the user is allowed to share the savings opportunity, wherein sharing causes a shared savings opportunity to be generated. A second user, one who received the shared savings opportunity, can redeem the shared savings opportunity. The sharing and redemption of the shared savings opportunity is tracked, such as to improve targeting users who are influential based on the number of redemptions of the shared savings opportunity; system may track redemption of the shared savings opportunity by individual user or in aggregate. The system may track redemption of various shared savings opportunities to determine which user might have broad influence);
executing machine learning logic to train one or more transaction models using the data as input (paragraphs 37, 216, 306-311, and 373:  e.g., historic customer information 7214, including previous customer models 7204, responses to previous offers, previous customer data sets 7008, and the like may be provided as input to the machine learning process; machine learning process creates a propensity to accept model for John Doe based on a variety of inputs including the most recent John Doe data set 7008, historic data on John Doe 7204 including response to previous offers, past models for John Doe and the like, 3rd party and inferred data;  machine learning process 7202 develops a model of customer spending habits including category preferences, geographic locations, seasonal variety, periodic purchases, recent changes from historic spending patterns and the like. The machine learning process 7202 may also develop weighting criteria relative to influence on customers spend behavior including a heavier weighting on recent transactions, extended changes in geography, and the like), wherein training the one or more transaction models includes identifying purchasing patterns within the data and correlating the purchasing patterns with transactional information and physical actions taken by one or more users during transactions that generated the purchasing patterns (paragraphs 42, 54-56, 260, 264-265, 3-6-311, and 373:  The Examiner notes that purchasing/spending by a user are physical actions as a matter of common sense, i.e., buying an item online or at a brick-and-mortar store obviously involves physical actions pursuant to paying for and completing the purchase -  savings opportunities is matched to the user based on the spend pattern; gathering a past response to a savings opportunity and analyzing it, wherein the savings opportunity is based on both the spend pattern and past response data; filter to identify offers with the highest likelihood of being accepted may be based on a predictive model of user purchase behavior developed using at least one of: data on one or more past user responses to one or more savings opportunities [i.e., user’s past physical action of making a purchase], public data relevant to the user, inferred data about the user,… and a change from an historic spending pattern. Adjusting the at least one parameter may include calculating a spending trajectory based on a historical spending pattern and adjusting the at least one parameter in accordance with the spending trajectory; financial institution or the merchant may use a spend pattern to match an offer to the user. In some embodiments, the offer may be made in conjunction with a display of spend pattern metrics; may use past spend, past spend in a category, past purchase frequency, and the like to match a purchase reward to the user. In another example, the user's likes/dislikes, expand/collapse behavior [which are user physical actions, e.g. clicking, selecting, interacting with a computer] regarding obtaining more information about an offer after seeing the offer headline, past purchase behavior, and the like may be used to match a purchase reward to the user; machine learning process 7202 may also develop weighting criteria relative to influence on customers spend behavior including a heavier weighting on recent transactions, extended changes in geography, and the like);
identifying, by the machine learning logic, one or more selected constraints for a current transaction according to the one or more transaction models (Abstract and paragraphs 54-56, 206, 227, 292, 365, 368-369, 381, 383, and 385:   adjusting at least one parameter [i.e., constraint] of the at least one offer prior to presentation to the user based on at least one characteristic of the user. The at least one parameter may be at least one of a minimum spending threshold, a discount amount, and a duration of a campaign, and a category of offer; Adjusting may be done in accordance with at least one input selected from the group consisting of: a spend trajectory, a user propensity model; rule may be applied to determine which of the inputs are used in adjusting’ targeted offers may be performed in real-time, which is based on the currently displayed transactions along with session behavior, which may result in re-ranking which offers to possibly display to the user;  rewards, offers, or incentives may be dynamically changed via a dynamic personalization method in real-time or near real-time when a user accesses an account with a financial institution. In embodiments, the process of dynamically changing a reward, offer, or incentive may occur automatically, under computer control, or in a time span shorter than a browser refresh or webpage load);
providing one or more actions to enhance a transaction experience of the current transaction initiated by the one or more users according to one or more selected constraints (paragraphs 54-56, 206, 227, 292, 365, 368, and 381-385: offer information may then be sent to the browser, including where it should be placed in the browser. In real-time or near real-time, the platform may use contextual information based on whatever page of transaction(s) the user is viewing to identify offers from a set of offers that may have been pre-targeted to the user based on various criteria; rewards, offers, or incentives may be dynamically changed via a dynamic personalization method in real-time or near real-time when a user accesses an account with a financial institution; dynamically personalizing a reward, offer, or incentive [which are actions that enhance a transaction experience]; targeting users with an offer may include selecting at least one reward, offer, or incentive to present to a user; target the users based on many criteria such as zip code, store name, store category, transaction description, purchase frequency, spending amount, and the like [which are also constraints]), wherein the one or more actions are inclusive of physical actions the one or more users are instructed to perform to enhance the transaction experience (paragraphs 229-230 and Figs. 60 and 63A/B:  For example, Fig. 63A displays physical actions provided to a user in order to enhance at transaction experience, e.g., redeeming or a user reward, wherein the screenshots in Figs. 60 and 63A provide instructions for a user “To redeem online” or “To redeem in-store” along with physical actions to enhance the transaction experience, as provided to a user during a current purchase transaction); and
using feedback from the transaction experience of the current transaction as input to retrain the one or more transaction models to further enhance the transaction experience of a subsequent transaction initiated by the one or more users (paragraphs 306, 311-312, and 365:   responses to previous offers [i.e., feedback], previous customer data sets 7008, and the like may be provided as input to the machine learning process 7202; financial transaction data 7002 associated with a particular customer may be gathered in real time to update the relative purchase propensity 7210 model for that particular customer. Additionally, if the customer is accessing the system using a device which provides geographic location that information may also be used to update the purchase propensity model 7204. In this way the purchase propensity model is kept current; when the consumer logs on to their financial institution account, a contextual filtering of the targeted offers may be performed in real-time, which is based on the currently displayed transactions along with session behavior [i.e., feedback from transaction experience of current transaction], which may result in re-ranking which offers to possibly display to the user [i.e., to further enhance the transaction experience]. The offer information may then be sent to the browser, including where it should be placed in the browser. In real-time or near real-time, the platform may use contextual information based on whatever page of transaction(s) the user is viewing to identify offers from a set of offers that may have been pre-targeted to the user based on various criteria; See also, paragraph 157:  collecting service usage data for a user's current service using a computer implemented facility 202, analyzing the service usage data to obtain a normalized service usage dataset 204…and optionally, repeating said collecting, analyzing, normalizing, applying and comparing periodically to determine on an updated basis which alternative service offering is better than the user's current service).

Claims 8 and 15 are directed to a system and computer program product for performing substantially similar limitations as those recited in claim 1 and discussed above.  Thornton teaches system and computer program product for performing the limitations discussed above (Thornton at paragraphs 386, 388, and 397:  methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor…processor may be part of a server, cloud server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform; depicted elements and the functions thereof may be implemented on machines through computer executable media having a processor capable of executing program instructions).  Accordingly, claims 8/15 are rejected using the same reference and for substantially the same reasons as set forth above.

Claims 2/9/16:  Thornton further teaches including collecting the data from one or more data sources relating to a list of targeted products or services offered for executing a transaction, transaction receipts, a user location, data maps associated with locations offering products or services available for executing the transaction, or a combination thereof (paragraphs 19-21, 25, 44, 85, 156,  194, 258, 270, 373, and Figs. 24, 26, 31, 52-54, 61, and 64-65:  describing/displaying collected data relating to transaction receipts, user location, targeted products/services available, and data maps associated with locations offering products/services – e.g., user's location may be identified automatically from a mobile device implementing the method; Third party census data related to a geographic location of the user may be used in addition to the savings opportunity indication to match a savings opportunity from a database of savings opportunities to the user; make new offers available to the user as a function of their geographic location; ATM receipt, a teller receipt...paper statement; bill analysis; mapping interface may leverage the capability of the executable program to analyze transaction data, match offers from an offer database, and present the locations of the offers on a map).

Claims 3/10/17:  Thornton further teaches defining the one or more selected constraints according to a defined transaction related goal of a user, a financial cost of the transaction, a predefined threshold for completing the one or more actions associated with executing the transaction, predicted positive or negative impacts upon the one or more users while executing the one or more actions, location parameters, weather conditions parameters, identified positive or negative impacts from the historical transaction experiences from the one or more users or entities associated with the one or more users in the social media network, community feedback data, or a combination thereof (paragraphs 20, 37, 156, 203, 236, 246, and 293:  describing defined constraints that include at least a defined transaction related to a goal of a user, a financial cost of the transaction, predefined threshold for completing the one or more actions associated with executing the transaction, predicted positive or negative impacts upon the one or more users while executing the one or more actions, location parameters, identified positive or negative impacts from the historical transaction experiences from the one or more users or entities associated with the one or more users in the social media network, and community feedback data - e.g., determine a future savings opportunity accessible to the user after completion of a goal; offer may include a coupon with validity for a limited time period such as one month, three months, six months and the like; repeat the process of obtaining and normalizing alternative service offering data and comparing it to the user's needs and preferences to determine on an updated basis which alternative service offering best fits the user's needs and preferences; receive a 30% discount at the toy store in the example of FIG. 54, the user would have to spend $150 during a particular time period at the store; entice a customer to try a merchant's service or product with the hope that the customer will have a positive experience and purchase from the merchant in the future; matching may be limited to savings opportunities near a user's identified location; interaction data may be a past response to a savings opportunity. The system and method may further include decreasing the number of matches made if the response is negative. The system and method may further include increasing the number of matches made if the response is positive. The system and method may further include changing the type of savings opportunity matched if the response is negative; Social-enabled rewards involves identifying and leveraging social influencers among users and creates positive social conversations and visibility for the brand and the financial institution. Seeing social networking activity and transactions of a group of people allows recognition of who is really influencing others to purchase. Then, rewards may be targeted to those people with the expectation that they will influence others to also take advantage of the rewards by sharing them with their social network).  

Claims 4/11/18:  Thornton further teaches capturing one or more images of one or more targeted products or services offered for executing a transaction; capturing one or more images of information associated with the one or more targeted products or services offered for executing the transaction; or capturing one or more images of one or more transaction receipts (Figs. 18, 24, 26, 52, 60-63, and 69:  displaying captured images of targeted products/services offered for executing a transaction, information associated with the one or more targeted products or services offered for executing the transaction, and or one or more transaction receipts).  

Claims 6/13:  Thornton further teaches identifying one or more targeted products or services offered for executing a transaction (paragraphs 43, 56, 166, 383, and Figs. 17, 25, and 59-63:  offer for a good or service identified by the savings opportunity; For any given service, the decision engine 108 may be able to select the best possible option from a range of service plans; filter to identify offers with the highest likelihood of being accepted may be based on a predictive model of user purchase behavior developed using at least one of: data on one or more past user responses to one or more savings opportunities); collecting data from transaction receipts associated with the transaction executed by the one or more users (paragraphs 19 and 311:  past response may be gathered to a savings opportunity indication and analyzing it, wherein the savings opportunity is based on both the analyzed transaction data and past response data. The statement may be an online statement, an online graphical user interface associated with the user's financial account, an online bill pay area, a dialog box associated with the user's financial account, an ATM receipt, a teller receipt, a mobile statement, a paper statement, and the like); and  tracking a location of the one or more users in relation to locations providing the one or more targeted products or services (paragraphs 20-21, 25, 44, 194, 229, 258, 268, 373, and Figs. 20 and 64:  mapping interface may leverage the capability of the executable program to analyze transaction data, match offers from an offer database, and present the locations of the offers on a map; The step of matching may be limited to savings opportunities near a user's identified location. The user's location may be identified manually by the user. The user's location may be identified automatically from a mobile device implementing the method; The step of presenting may be limited to savings opportunities near a user's identified location; certain savings opportunities may be geo-enabled, that is, targeted by the financial history of the user but filtered for presentation to the user by geographic location. Other savings opportunities may be geo-targeted, that is, the savings opportunity is targeted to the user via their location).  

Claims 7/14:  Thornton further teaches splitting the one or more actions into a plurality of sub-actions for execution by the one or more users (paragraphs 38-39, 157, 171, 178, 182-183, 187, 189-193, 234, 256, 273, 278, 295, and 325:  describing numerous examples of actions that enhance a user’s transaction experience in which an action has been split into a plurality of sub-actions for the user(s) - e.g., criterion may relate to a number of visits to the merchant. As the reward level improves, the matched savings opportunity may improve; may set reward levels based on number of visits; various rewards that may be received by the user … user may need to spend in a day for being eligible for a reward, the number of the times the user may need to shop in a specific category of stores for being eligible for the reward, and the like; rewarding a customer for accomplishing certain objectives. The objectives may be accumulating points, a total spend at a merchant, a certain number of transactions/visits, a monthly spend at a merchant, a spend in a time period, a total number of items purchased, and the like; system 100 may repeat the quantification periodically to alert users of a changed cost/impact when a new offer becomes available or when usage data changes).

Claim 20:  Thornton further teaches identifies one or more targeted products or services offered for executing a transaction (paragraphs 43, 56, 166, 383, and Figs. 17, 25, and 59-63:  offer for a good or service identified by the savings opportunity; For any given service, the decision engine 108 may be able to select the best possible option from a range of service plans; filter to identify offers with the highest likelihood of being accepted may be based on a predictive model of user purchase behavior developed using at least one of: data on one or more past user responses to one or more savings opportunities); collects data from transaction receipts associated with the transaction executed by the one or more users (paragraphs 19 and 311:  past response may be gathered to a savings opportunity indication and analyzing it, wherein the savings opportunity is based on both the analyzed transaction data and past response data. The statement may be an online statement, an online graphical user interface associated with the user's financial account, an online bill pay area, a dialog box associated with the user's financial account, an ATM receipt, a teller receipt, a mobile statement, a paper statement, and the like); tracks a location of the one or more users in relation to locations providing the one or more targeted products or services (paragraphs 20-21, 25, 44, 194, 229, 258, 268, 373, and Figs. 20 and 64:  mapping interface may leverage the capability of the executable program to analyze transaction data, match offers from an offer database, and present the locations of the offers on a map; The step of matching may be limited to savings opportunities near a user's identified location. The user's location may be identified manually by the user. The user's location may be identified automatically from a mobile device implementing the method; The step of presenting may be limited to savings opportunities near a user's identified location; certain savings opportunities may be geo-enabled, that is, targeted by the financial history of the user but filtered for presentation to the user by geographic location. Other savings opportunities may be geo-targeted, that is, the savings opportunity is targeted to the user via their location); and splits the one or more actions into a plurality of sub-actions for execution by the one or more users (paragraphs 38-39, 157, 171, 178, 182-183, 187, 189-193, 234, 256, 273, 278, 295, and 325:  describing numerous examples of actions that enhance a user’s transaction experience in which an action has been split into a plurality of sub-actions for the user(s) - e.g., criterion may relate to a number of visits to the merchant. As the reward level improves, the matched savings opportunity may improve; may set reward levels based on number of visits; various rewards that may be received by the user … user may need to spend in a day for being eligible for a reward, the number of the times the user may need to shop in a specific category of stores for being eligible for the reward, and the like; rewarding a customer for accomplishing certain objectives. The objectives may be accumulating points, a total spend at a merchant, a certain number of transactions/visits, a monthly spend at a merchant, a spend in a time period, a total number of items purchased, and the like; system 100 may repeat the quantification periodically to alert users of a changed cost/impact when a new offer becomes available or when usage data changes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Artificial intelligence (AI) and its implications for market knowledge in B2B marketing. Paschen, Jeannette; Kietzmann, Jan; Kietzmann, Tim Christian. The Journal of Business & Industrial Marketing 34.7: 1410-1419. Emerald Group Publishing Limited. (2019):  discloses the application of artificial intelligence technology, including machine learning, sensors and IoT devices to improve, inter alia, marketing by observing customer behavior and gleaning business intelligence therefore to effectuate knowledge-based marketing strategies and tactics to enhance marketing effectiveness and efficiencies.
Allouche (US 2019/0251593): discloses feature for implementing targeted advertising campaigns using an recommendation engine using machine learning techniques and analysis of, inter alia, historical data.
Kulkarni et al. (US 2013/0325548):  discloses feature for obtaining merchant sales information (transaction data) and applying machine learning techniques (e.g., predictive modeling) to develop customer models to improve target marketing initiatives.
Patel et al. (US 2015/0332311):  discloses features for optimizing placement of digital offers, including training a machine learning algorithm for optimizing/customizing offers presented to users.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
02/03/2022